Me. Chief Justice BeaNtly:
I concur.
*121Mr. Justice Pigott:
I concur witb tbe majority of tbe court in bolding that there was no error in permitting counsel to assist tbe county attorney; but I am not satisfied that tbe matters contained in prayers for instructions 10 and 17, touching tbe right of tbe defendant and Hanvey, under supposed facts which the evidence tended to establish, to stand their ground, were sufficiently covered by tbe charge, nor is it clear to me that refused instruction 23 was irrelevant. I am inclined, therefore, to think that there should be a reversal. This conclusion has been reached after much doubt and hesitancy, for I appreciate the force of the opinion upon these questions.